DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 9 and 15.
b.    Pending: 1-20.

Allowable Subject Matter
Claims 1-20 are allowed. 

The closest prior art to the present invention is LEE002 (US 20140219002 Al).
Lee002 discloses a resistive element is configured to have a first resistance in a first state of the memory cell and a second resistance in a second state of the memory cell. A source line, which is selectively coupled to the memory cell by an access transistor, is set to a second voltage level. A word line signal is asserted to apply a first bias voltage across the resistive element. The applied first bias voltage initiates a write operation at the memory cell. The word line signal is deasserted after a variable time duration based on a detection, during the write operation, of a current through the resistive element.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: control logic circuit further causes the write circuit to use a second voltage to transition the memory bit cell still to the first logic state, and compare a second current flowing through the memory bit cell with a second reference current.
Regarding independent claim 9 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: providing a second voltage to transition the memory bit cell still to the first logic state; and 21comparing a second current flowing through the memory bit cell with a second reference current, wherein when a read-out logic state of the memory bit cell is consistent with the first logic state, the method further comprises ceasing providing the first voltage to the memory bit cell.
Regarding independent claim 15 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: comparing a first current corresponding to the first voltage and flowing through the memory bit cell with a first reference current; when the first current is higher than the first reference current, comparing a read- out logic state of the memory bit cell with the first logic state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dutta US Patent 10026486 teaches a method for improving the accuracy of read operations.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824